

116 HRES 505 IH: Recognizing July 28, 2019, as “World Hepatitis Day”.
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 505IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Ms. Meng (for herself and Mr. Johnson of Georgia) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing July 28, 2019, as World Hepatitis Day.
	
 Whereas hepatitis B and hepatitis C, and the incidence of liver disease caused by these viruses, have become urgent problems of global proportion;
 Whereas an estimated 1,340,000 people worldwide die each year due to hepatitis; Whereas an estimated 257,000,000 people worldwide live with chronic hepatitis B, and an estimated 884,000 people worldwide die each year mostly due to a liver-related illness caused by hepatitis B;
 Whereas an estimated 71,000,000 people worldwide are chronically infected with hepatitis C, and an estimated 399,000 people worldwide die each year due to a liver-related illness caused by hepatitis C;
 Whereas in the United States, up to an estimated 5,700,000 people are infected with either hepatitis B or hepatitis C, including up to an estimated 2,200,000 chronically infected with hepatitis B and up to an estimated 3,500,000 chronically infected with hepatitis C;
 Whereas the Centers for Disease Control and Prevention (CDC) estimated that there were 20,900 new acute hepatitis B infections and 41,200 new acute hepatitis C infections in the United States in 2016;
 Whereas the CDC has found significant increases in the transmission of new hepatitis cases in the United States since 2010, including a 3.5-fold increase between 2010 and 2016 in reported cases of acute hepatitis C in the United States;
 Whereas chronic viral hepatitis claims thousands of lives each year in the United States, with an estimated 18,153 deaths due to hepatitis C in the United States in 2016;
 Whereas between 2015 and 2020, United States taxpayers will spend an estimated $136,000,000,000 on hepatitis C drugs and approximately 45 percent of which will come from the Government;
 Whereas up to an estimated 80 percent of people with acute hepatitis C do not have any symptoms; Whereas African Americans, Asian Americans, Pacific Islanders, Latinos, Native Americans, Alaska Natives, gay and bisexual men, and persons who inject drugs intravenously all have higher rates of chronic viral hepatitis infections in the United States than other groups of people;
 Whereas Asian Americans and Pacific Islanders bear the greatest burden of hepatitis B-related deaths in the United States;
 Whereas hepatitis C is 10 times more infectious than human immunodeficiency virus (HIV); Whereas hepatitis B is 50 to 100 times more infectious than HIV;
 Whereas an estimated 33 percent of people who live in the United States and are infected with HIV are also infected with hepatitis B or C;
 Whereas life expectancies for persons infected with HIV have increased with antiretroviral treatment, and liver disease, much of which is related to hepatitis B and hepatitis C infections, has become the most common cause of death among this population that is not related to acquired immune deficiency syndrome;
 Whereas despite the fact that chronic viral hepatitis is the most common blood-borne infection in the United States, over half of people living with hepatitis B and hepatitis C are unaware of their infection;
 Whereas hepatitis B is preventable through vaccination, and both hepatitis B and hepatitis C are preventable with proper public health interventions, including programs that offer access to sterile injection equipment for people who inject drugs intravenously; and
 Whereas the goals of World Hepatitis Day on July 28, 2019, are to— (1)highlight the global nature of chronic viral hepatitis epidemics;
 (2)recognize that hepatitis can be prevented and eliminated in part through a comprehensive public education and awareness campaign designed to identify those at risk for, and living with, hepatitis;
 (3)inform patients about new treatments that are available for hepatitis; and (4)help increase the length and quality of life for people diagnosed with chronic hepatitis B and hepatitis C infections: Now, therefore, be it
	
 That the House of Representatives— (1)supports broad access to hepatitis B and hepatitis C treatments;
 (2)supports raising awareness of the risks and consequences of undiagnosed chronic hepatitis B and hepatitis C infections;
 (3)calls for a robust governmental and public health response to protect the health of the approximately 5,700,000 people in the United States who are infected with hepatitis B or C; and
 (4)urges the Centers for Disease Control and Prevention to partner with State and local health departments to develop strategies to increase the rate of hepatitis B adult vaccination and hepatitis C treatment to the levels necessary to eliminate new infections in the United States.
			